DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 20 December 2019. Claims 1-20 are pending. 
Priority
The claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The IDS received on 20 December 2019 has been considered. 
Drawings
An objection is made to Figure 1. The disclosure of the application states that Figure 1 shows "a traditional control system that may be implemented in a vehicle" (page 15, para [0078]). Figure 1 should therefore be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required. The replacement sheet should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The grayscale drawings received on 20 December 2019 were converted into a black-and-white format and added to the application file. In some instances, the converted drawings have an appearance that is different from the drawings as originally filed. If the differences are not acceptable, a petition under 37 CFR 1.84(a)(2) may be filed. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11,282,304 B2 (Kyes et al., hereinafter "Kyes"). 

As to claim 1, Kyes discloses a method to facilitate vehicle diagnostics, the method comprising: 
	measuring a voltage of a battery and one or more operating parameters (col 23 ln 15-26 - "raw telematics vehicle data and information [...] may include one or more of [...] a VIN (vehicle identification number), current odometer reading, current speed, engine RPM, battery voltage, cranking event data, engine coolant temperature, engine coolant level, accelerator pedal position, brake pedal position, various manufacturer specific vehicle DTCs (diagnostic trouble codes), tire pressure, oil level, airbag status, seatbelt indication, emission control data, engine temperature, intake manifold pressure, transmission data, braking information, mass air flow indications and fuel level", col 36 ln 63-col 37 ln 21 - "vehicle component data may include one or more data generated by [...] other vehicle components, sensors or solenoids ([...] engine speed conditions, [...] engine speed, [...] system voltage, engine control module, throttle position, starter motor, alternator, [...] transmission speed, output shaft speed, [...] generator, current, voltage, hybrid battery pack, [...] inverter and battery)"); 
	equating the voltage of the battery with the one or more operating parameters to create one or more correlations between the voltage and the one or more operating parameters (col 37 ln 22-23 - "An example of vehicle component data is battery voltages during operational use of a vehicle battery", col 41 ln 37-43 - "Predictive indicator parameters based upon historical operational life cycle use are also obtained. In embodiments the historical operational life cycle data include one or more of filtered data, a moving average, a running average, a mean, plus one standard deviation, plus two standard deviation, an upper control limit, minus one standard deviation, minus two standard deviation or a lower control limit"); 
	determining that a state of the one or more operating parameters is anomalous when the one or more correlations between the voltage and the one or more operating parameters signifies that the state is anomalous (col 42 ln 31-33 - "Another comparison is made between the operational component data and one or more of the predictive indicator parameters checking for a poor component status"); and 
	generating an alert that the state of the one or more operating parameters is anomalous (col 24 ln 61-64 - "the intelligent I/O expander hardware system 50 may include text to speech hardware and associated firmware (not illustrated) for audio output of a message to an operator of a vehicle 11", col 43 ln 42-45 - "the comparison is made for a warning status and a replace status. The warning status provides a more time to replace the vehicle component before the replace status. The replace status is close to the point of vehicle component failure").

As to claim 2, Kyes discloses the method of claim 1, and further discloses the method further comprising: 
	mapping measured voltage to one or more measured operating parameters using machine learning (col 37 ln 22-23, col 41 ln 37-43), 
	constructing a predictive norm model that includes predicted correlations between the voltage of the battery and the one or more operating parameters (col 37 ln 22-23, col 41 ln 37-43); and 
	cross-validating the measured voltage and the one or more measured operating parameters with the predicted correlations of the predictive norm model (col 36 ln 3-15 - "Vehicle data includes the first category of raw telematics vehicle data and information such as a vehicle component type or identification, vehicle speed, engine RPM and two subsets of data. The first subset of data is the vehicle component data. Vehicle component data is specific parameters monitored over the life cycle and logged for a particular vehicle component being assessed for predictive component failure. [...] The second subset of data is vehicle event data. This may be a combination of vehicle data applied or associated with a vehicle event or a vehicle component event").

As to claim 3, Kyes discloses the method of claim 2, and further discloses wherein cross-validating further comprises determining that the state of the one or more operating parameters is anomalous when the measured voltage and the one or more measured operating parameters differ from the predicted correlations of the predictive norm model (col 42 ln 31-33).

As to claim 4, Kyes discloses the method of claim 3, and further discloses the method further comprising verifying that the state of the operating parameters is anomalous by comparing the one or more measured operating parameters with one or more other known correlations (col 19 ln 1-7 - "Operational parameters collected for operation components of the large group of vehicles may be analyzed, together with information on events that occurred at times the operation signals were generated, to determine events and changes in operational parameters that are correlated with deterioration or failure of an operational component", col 19 ln 10-13 - "Based on identified correlations, one or more events to monitor and one or more statistical analysis to perform on operational parameters generated during the event(s) may be determined").

As to claim 5, Kyes discloses the method of claim 2, and further discloses wherein cross-validating further comprises determining that the state of the one or more operating parameters is normal when the measured voltage and the one or more measured operating parameters align with the predicted correlations of the predictive norm model (col 27 ln 27-39 - "The average operational parameter of the vehicle component decreases over the life cycle time and the variation increases over the life cycle time of the vehicle component. [...] operational parameters, variations monitoring indicators and signal monitoring indicators may be derived from the sample of raw big telematics data 200 and associated with the different states from a new vehicle component to a failed vehicle component").

As to claim 6, Kyes discloses the method of claim 1, and further discloses wherein equating the voltage of the battery with the one or more operating parameters further comprises mapping measured voltage to one or more measured operating parameters using machine learning (col 26 ln 32-35 - "The average values and variances derived from the historical record of raw big telematics data 200 reveals distinct operational patterns during the useful life of a vehicle component", col 27 ln 45-47 - "filter the raw big telematics data 200 and extract patterns of data that are indicative and representative of vehicle component operational states").

As to claim 7, Kyes discloses the method of claim 6, and further discloses wherein mapping the measured voltage to the one or more measured operating parameters further comprises constructing a predictive norm model, and wherein the predictive norm model includes predicted correlations between the voltage of the battery and the one or more operating parameters (col 26 ln 32-35, col 27 ln 45-47).

As to claim 8, Kyes discloses a system to facilitate vehicle diagnostics, the system comprising: 
	a processor (Fig 2a - processor (31), col 22 ln 66-col 23 ln 2 - "While the system is described as having an on-board portion 30 and a resident vehicular portion 42, it is also understood that this could be either a complete resident vehicular system or a complete on-board system"); 
	a battery monitor to collect voltage of a battery in real-time and to generate a corresponding voltage signal (col 23 ln 15-26, col 36 ln 63-col 37 ln 21); 
	a converter to transform the voltage signal into digital signal (col 24 ln 20-26 - "the [data terminal equipment] DTE telemetry microprocessor 31 also includes an amount of internal memory for storing firmware that executes in part, methods to operate and control the overall vehicular telemetry hardware system 30. In addition, the microprocessor 31 and firmware log data, format messages, receive messages, and convert or reformat messages"); 
	a communications module to collect vehicle information from an in-vehicle network (Fig 2a - vehicle network communications bus (37)); and 
	a machine learning engine, under the control of the processor (col 35 ln 52-54 - "The vehicular telemetry hardware system 30 has the capability to monitor and log many different types of telematics data"), to: 
	ingest the vehicle information and the digital signal (col 35 ln 52-54); and 
	generate a correlation between the digital signal and the vehicle information to determine an anomalous state within a vehicle system (col 42 ln 31-33, col 43 ln 42-45).

As to claim 9, Kyes discloses the system of claim 8, and further discloses wherein the machine learning engine: 
	maps the digital signal to the vehicle information to create a one to one correlation between the digital signal and the vehicle information (col 37 ln 22-23, col 41 ln 37-43), 
	creates a predictive norm model to determine whether a state of the vehicle system is anomalous or normal, wherein predictive norm model comprises predicted correlations between the digital signal the vehicle information (col 37 ln 22-23, col 41 ln 37-43), 
	compares the one to one correlation between the vehicle signal and the digital signal with the predicted correlations of the predictive norm model (col 42 ln 31-33).

As to claim 10, Kyes discloses the system of claim 9, and further discloses wherein the machine learning engine determines that the state of the vehicle system is anomalous when the one to one correlation between the digital signal and the vehicle information differs from the predicted correlations of the predictive norm model (col 42 ln 31-33).

As to claim 11, Kyes discloses the system of claim 10, and further discloses wherein, upon determining the state of the vehicle system is anomalous, the machine learning engine validates that the state of the vehicle system is anomalous by comparing the vehicle information to other known correlations (col 19 ln 1-7, col 19 ln 10-13).

As to claim 12, Kyes discloses the system of claim 8, and further discloses wherein the machine learning engine creates a predictive norm model to identify when a state of the vehicle system is anomalous, and wherein the predictive norm model includes predicted correlations between the digital signal and the vehicle information (col 26 ln 32-35, col 27 ln 45-47).

As to claim 13, Kyes discloses the system of claim 12, and further discloses wherein the machine learning engine cross-validates the digital signal and the vehicle information, collected in real time, with the predicted correlations of the predictive norm model to identify whether the vehicle system is operating in an anomalous state or a normal state (col 36 ln 3-15, col 42 ln 31-33).

As to claim 14, Kyes discloses the system of claim 8, and further discloses wherein the communications module, upon verification that an anomaly has occurred, notifies a vehicle operator that an anomaly has occurred (col 24 ln 61-64, col 43 ln 42-45).

As to claim 15, Kyes discloses a system to facilitate vehicle diagnostics, the system comprising: 
	a memory having stored thereon one or more predictive correlations between a voltage of a battery and one or more operating states of components within a machine (Fig 2a - memory (35), col 24 ln 20-23 - "the DTE telemetry microprocessor 31 also includes an amount of internal memory for storing firmware that executes in part, methods to operate and control the overall vehicular telemetry hardware system 30", col 37 ln 22-23, col 41 ln 37-43); 
	a diagnostic module to determine an operating condition of the machine, wherein the operating condition includes an anomalous state and a normal state, wherein the normal state is indicative of a convergence between the one or more predictive correlations and the operating condition of the machine, wherein the anomalous state is indicative of a divergence between the one or more predictive correlations and the operating condition of the machine (col 42 ln 31-33); and 
	a communication system to generate an alert that the state of the operating condition of the machine is anomalous (col 24 ln 61-64, col 43 ln 42-45).

As to claim 16, Kyes discloses the system of claim 15, and further discloses wherein the diagnostic module, using machine learning, associates measured voltage signals of the machine to one or more measured operating states of the machine to create a correlation between the measured voltage signals and the one or more operating states (col 37 ln 22-23, col 41 ln 37-43).

As to claim 17, Kyes discloses the system of claim 16, and further discloses wherein the diagnostic module to compares the correlation between the measured voltage signals and the one or more operating states with the one or more predictive correlations of the memory (col 19 ln 1-7, col 19 ln 10-13).

As to claim 18, Kyes discloses the system of claim 17, and further discloses wherein the diagnostic module determines that the anomalous state occurred in the operating condition of the machine when the correlation between the measured voltage signals and the one or more operating states of the machine differs from the with the one or more predictive correlations of the memory (col 42 ln 31-33).

As to claim 19, Kyes discloses the system of claim 18, and further discloses wherein the diagnostic module, prior to the generation of the alert, validates that the anomalous state has occurred in by comparing the operating condition of the machine to other known correlations (col 19 ln 1-7, col 19 ln 10-13).

As to claim 20, Kyes discloses the system of claim 17, and further discloses wherein the diagnostic module determines that the normal state occurred in the operating condition of the machine when the correlation between the measured voltage signals and the one or more operating states of the machine aligns with the one or more predictive correlations of the memory (col 27 ln 27-39).

Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to methods of performing plausibility checks in vehicle diagnostic systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669